Citation Nr: 1120197	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal with one star, and the Combat Action Ribbon.  He died in May 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

In November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for issuance of a Hupp-compliant VCAA notice.  The RO issued the notice and requested additional evidence from the appellant in a March 2010 letter.  No response was received.  In a February 2011 supplemental statement of the case (SSOC), the AMC affirmed the determinations previously entered.  The Board finds that the RO/AMC substantially complied with the November 2009 remand directives and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2005, from an upper gastrointestinal bleed, due to or as consequence of sepsis, due to or as a consequence of metastatic colon carcinoma (MCC). 

2.  MCC did not have its onset during service and was not otherwise related to any incident of service, including as a result of exposure to Agent Orange (AO).

3.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; and for residuals of gunshot wounds, in the right calf and the left calf, each rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) was established, effective December 11, 2002.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In regard to the appellant's cause of death claim, in August 2005, the RO attempted to provide the appellant with adequate notice of the elements necessary to substantiate her claim for benefits; however, this letter did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, in accordance with Hupp.  

In March 2010, subsequent to the Board's remand of this case, the appellant was provided a Hupp-compliant notice.  Therefore, she was not prejudiced by the deficiencies in the original September 2004 letter.  Moreover, although Hupp-compliant notice was not provided prior to the first adjudication of the claim, complete notice was provided in the March 2010 letter, which was sent before the claim was readjudicated in the February 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  In light of the denial of the cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess.

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  All relevant service treatment records have been associated with the claims file, and the appellant has been provided with multiple opportunities to submit private medical records or to authorize the VA to obtain private medical records on her behalf, however, it appears that the appellant has largely not respond to these opportunities.  In particular, in August 2005 she was asked to provide a release so that VA could obtain the Veteran's terminal treatment records from Brigham and Women's Hospital, but she did not respond.  In February 2011, she indicated that she had no other information or evidence to submit.  The duty to assist has therefore been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the appellant's cause of death claim, there is no prejudice to the appellant in adjudicating the appeal.

In regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, because the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in May 2005, and according to his death certificate, which was certified by James Fang, M.D., he died of upper gastrointestinal bleed, due to or as consequence of sepsis, due to or as a consequence MCC.  The appellant claims that the Veteran's death was caused by AO exposure during his service in Vietnam.  At the time of his death, the Veteran was service connected for PTSD and residuals of gunshot wounds to both the left calf and the right calf.

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (2010).  Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as discussed below, because there is no competent evidence showing that the Veteran's MCC was manifest to a degree of 10 percent or more during the first year following separation from service in 1969, service connection on a presumptive basis is not warranted in this case.

Where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, service connection may be established on a legal "presumption based on herbicide exposure."  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Such a Veteran is presumed to have been exposed to herbicide agent (i.e., AO) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).

The Veteran's active service from March 1966 to June 1969 included service in the Republic of Vietnam, and there is no affirmative evidence in his claims file indicating that he was not exposed to herbicide agents.  Therefore, he is presumed to have been exposed to such agents.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Accordingly, he is entitled to the presumption of service connection based on exposure to herbicides used in Vietnam where VA has found a positive association between the condition and exposure.

Under 38 C.F.R. § 3.309(e), VA has determined that a positive association exists between exposure to herbicides, including AO, and the subsequent development of the following conditions: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Moreover, VA has specifically determined that colorectal cancer (including small intestine and anus) is not associated with exposure to herbicide agent.  75 Fed. Reg. 81334 (December 27, 2010).  Accordingly, the appellant is not entitled to the presumption of service connection based on exposure to herbicides under 38 C.F.R. § 3.307(a), and must instead establish that the Veteran's MCC had its onset during service or is related to an in-service disease, event, or injury.

The Veteran's service treatment records do not show, nor does the appellant contend, that the Veteran was treated for, or diagnosed with, MCC during service.  There is no evidence of the presence of MCC during the first post-service year.  A September 2003 statement from Jeffrey Meyerhardt, M.D., indicates that the Veteran had a history of metastatic colon cancer and that he was at the time under Dr. Meyerhardt's care.  The Veteran's certificate of death indicates that this condition resulted in his death in 2005.  The meager evidence of record suggests that the onset of the Veteran's MCC took place many years after his active service.  The Board notes that in an undated statement, the appellant asserted that she believed that her husband's cancer was the result of AO exposure, however, as a lay person, she is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the reasons and bases provided above, the Board finds that the preponderance of the competent evidence shows that the Veteran's MCC was not due to his military service, including exposure to AO.  Moreover, the Board notes that no contention has been made and no evidence of records suggests that any of the Veteran's service-connected disabilities, to include his PTSD and gunshot wound residuals, contributed in any way to his death.  Accordingly, the preponderance of the evidence in this case is against the appellant's claim for service connection for the Veteran's cause of death.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the appellant's claim for service connection for the Veteran's cause of death is denied.

III.  Entitlement to Benefits under 38 U.S.C.A. § 1318

The appellant's claim asserts entitlement to benefits under 38 U.S.C.A. § 1318, based on the Veteran's TDIU rating.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service- connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002).  The total rating may be either schedular or based upon unemployability.  See id.

Evidence of record indicates that the Veteran was granted TDIU in an October 2003 rating decision, with an effective date of December 11, 2002.  Although the Veteran was in receipt of a total disability evaluation effective December 11, 2002, the total rating had not been in effect for a period of ten or more years immediately preceding his death on May [redacted], 2005 or continuously since the Veteran's release from active duty in June 1969.  As such, appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied.

In addition, the appellant has not specifically alleged that there was clear and unmistakable error (CUE) in any prior final rating decisions.  As such, no further action or consideration is warranted.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).

In denying the appellant's claims, the Board does not wish in any way to diminish the Veteran's years of service.  Although sympathetic to her claims, the Board is without authority to grant them on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


